         Case 1:20-cr-00015-PKC Document 51 Filed 07/23/20 Page 1 of 1



                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York


                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                    July 23, 2020


BY ECF
The Honorable P. Kevin Castel
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

              Re:     United States v. Virgil Griffith, 20 Cr. 15 (PKC)

Dear Judge Castel:

        The Government respectfully submits for the Court’s consideration the attached proposed
Protective Order to govern the dissemination of 3500 material in this case. Counsel for defendant
Virgil Griffith consents to and has signed the attached proposed Protective Order.

                                                    Respectfully submitted,

                                                    AUDREY STRAUSS
                                                    Acting United States Attorney


                                            By:     s/ Kimberly J. Ravener__________
                                                    Michael K. Krouse
                                                    Kimberly J. Ravener
                                                    Kyle Wirshba
                                                    Assistant United States Attorneys
                                                    (212) 637-2279/-2358/-2493

cc: All Defense Counsel (via email)




                                                1
